        Case 5:16-cv-00523-JKP-RBF Document 67 Filed 04/09/20 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

UNITED STATES OF AMERICA
ex rel. DANIEL MONTES, JR. and
ELIZABETH H. HUDSON,

                 Plaintiffs-Relators,

v.                                                                            No. 5:16-CV-0523-JKP-RBF

MAIN BUILDING MAINTENANCE,
INC., JXM, INC., ROBERT A.
XIMENES, ELVIRA H. XIMENES, and
MARGAUX I. XIMENES,

                 Defendants.

                                                   ORDER

        This matter is before the Court on Defendants’ Motion for Judgment on the Pleadings

(ECF No. 57). Relators Daniel Montes and Elizabeth Hudson (“Relators”) responded and

Defendants’ replied (ECF Nos. 62, 63). The United States of America (the “Government”) filed

a Statement of Interest to which Defendants’ replied (ECF Nos. 64, 65). Having reviewed the

pending motion, the responses and replies thereto, the applicable law, and the record as a whole,

the Court grants Defendants’ motion, dismissing the complaint without prejudice. Because there

has been no amendment and any potential impact to the scheduling order by allowing Relators to

amend the complaint will be minimal, Relators may amend no later than April 30, 2020.1

        Relators initiated this False Claims Act (“FCA”) qui tam action on June 8, 2016, alleging

Defendants made false statements to the Small Business Administration (“SBA”) in order to

remain eligible—after their eligibility expired—for contracts under the Section 8(a), Mentor-

1
  See ECF No. 53, entered November 11, 2019, setting a discovery deadline of July 6, 2020, and the dispositive
motions deadline on Aug. 20, 2020. See also Order, entered April 8, 2020, staying scheduling order deadlines until
otherwise ordered by the Court.
       Case 5:16-cv-00523-JKP-RBF Document 67 Filed 04/09/20 Page 2 of 7




Protégé, and HUBZone programs and later, leveraging fraudulently-gained certification to obtain

contracts with a variety of federal agencies. ECF No. 1. On March 19, 2019, the Government

declined to intervene. ECF No. 24. The complaint was unsealed and the case reopened on June 3,

2019. ECF No. 25. Defendants answered the complaint on September 16, 2019 and filed their

motion for judgment on the pleadings on January 10, 2020. ECF Nos. 39, 57.

I. LEGAL STANDARDS

A. Judgment on the Pleadings

       A motion for judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c) is reviewed

using the same standard employed when reviewing a motion to dismiss under Fed. R. Civ. P.

12(b)(6). Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008) (citations omitted). When

presented with a motion to dismiss under Rule 12(b)(6), a court generally “must assess whether

the complaint contains sufficient factual matter, accepted as true, to state a claim for relief that is

plausible on its face[.]” United States v. Bollinger Shipyards Inc., 775 F.3d 255, 257 (5th Cir.

2014) (internal citations and quotation marks omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). Although a plaintiff’s factual

allegations need not establish the defendant is probably liable, they must establish more than a

“sheer possibility” a defendant has acted unlawfully. Id. Determining plausibility is a “context-

specific task,” and must be performed in light of a court’s “judicial experience and common

sense.” Id. at 679. Where a plaintiff’s factual allegations do not provide enough information to

“nudge[ ] a claim across the line from conceivable to plausible, [the] complaint must be

dismissed.” Twombly, 550 U.S. at 570; Iqbal, 556 U.S. at 678.



                                                  2
       Case 5:16-cv-00523-JKP-RBF Document 67 Filed 04/09/20 Page 3 of 7




B. Rule 9(b)

       Rule 9(b) states that when a party is alleging fraud or mistake, it “must state with

particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). What

constitutes “particularity” for the purposes of Rule 9(b) “will necessarily differ with the facts of

each case.” Benchmark Elecs., Inc. v. J.M. Huber Corp., 343 F.3d 719, 724 (5th Cir. 2003),

opinion modified on denial of reh’g, 355 F.3d 356 (5th Cir. 2003) (quoting Guidry v. Bank of

LaPlace, 954 F.2d 278, 288 (5th Cir. 1992)). Rule 9(b) generally requires the plaintiff to allege

“the particulars of time, place, and contents of the false representation, as well as the identity of

the person making the misrepresentations and what he obtained thereby.” Id. (quoting Tel-Phonic

Servs., Inc. v. TBS Int’l, Inc., 975 F.2d 1134, 1139 (5th Cir. 1992)). “Put simply, Rule 9(b)

requires the who, what, when, where, and how to be laid out.” Id. (quoting Williams v. WMX

Techs., Inc., 112 F.3d 175, 177 (5th Cir. 1997)).

C. False Claims Act

       A person who “knowingly presents or causes to be presented, a false or fraudulent claim

for payment or approval . . . [or] knowingly makes, uses, or causes to be made or used, a false

record or statement to get a false or fraudulent claim paid or approved by the government” is

subject to civil liability. 31 U.S.C. § 3729(a)(1-2), amended by 31 U.S.C. § 3729(a)(1)(A-B). “In

determining whether liability attaches under the FCA, this court asks ‘(1) whether there was a

false statement or fraudulent course of conduct; (2) made . . . with . . . scienter; (3) that was

material; and (4) that caused the government to pay out money.’” United States v. Hodge, 933

F.3d 468, 473 (5th Cir. 2019) (quoting United States ex rel. Harman v. Trinity Indus. Inc., 872

F.3d 645, 653-54 (5th Cir. 2017) (quoting Gonzalez v. Fresenius Med. Care N. Am., 689 F.3d

470, 475 (5th Cir. 2012))).



                                                    3
       Case 5:16-cv-00523-JKP-RBF Document 67 Filed 04/09/20 Page 4 of 7




II. FACTUAL ALLEGATIONS

       Taken as true and viewed in the light most favorable to them, Relators’ complaint alleges

the following. Robert and Elvira Ximenes (the “Ximenes” or “Robert and Elvira”) operated Main

Building Maintenance (“MBM”), a provider of “janitorial, flooring, landscaping, and other

support services, primarily on federal procurement contracts at Air Force bases.” ECF No. 1 at 2-

3. MBM was incorporated in 1982, was certified for the SBA’s Section 8(a) program in 1989,

graduated from the Section 8(a) program and certified as a Small Disadvantaged Business in

1998, and exited that program in 2001. Id. at 19. In 1994, Robert Ximenes incorporated JXM. Id.

at 20. By May 2001, the Ximenes’s adult daughter, Margaux, was President of JXM. Id. In its

applications for SBA programs and certifications, JXM falsely represented that Margaux

exercised control over JXM and that no one involved with running JXM had previously

controlled a Section 8(a) business, when in fact JXM was co-located with MBM, Robert and

Elvira ran the day-to-day operations of both companies, and Margaux had no training in the

business operations of JXM or MBM, only going to the office to sign papers. Id. at 21-22.

Following JXM’s graduation from SBA programs in 2010, the Ximenes’s continued to bid on

and receive contracts as qualified small businesses by forming joint ventures. Id. at 24. These

joint ventures were in reality offshoots of the large organization the Ximenes’s had built over 20

years in business. Id. In 2012, the SBA certified JXM as a Historically Underutilized Business

Zone (“HUBZone”) business based on the Ximenes’s false representations that JXM qualified as

a small business and 35 percent of its employees resided in HUBZone areas. Id. at 24-25. The

Ximenes’s false statements extended to other government agencies that awarded JXM and MBM

contracts based on the false representations that the concerns were certified small businesses. Id.

at 25-26. “Defendants were paid at least $143,187,652 in base value and exercised options on



                                                4
       Case 5:16-cv-00523-JKP-RBF Document 67 Filed 04/09/20 Page 5 of 7




wrongfully-obtained federal procurement contracts between October 2007 and January 2016.”

Id. at 27.

III. DISCUSSION

        Defendants’ move for judgment on the pleadings upon two bases: (1) the fraudulent

conduct alleged is not actionable under the FCA and (2) the allegations in Relators’ complaint

fail to meet Rule 9(b)’s particularity requirements. ECF No. 57 at 6-13.

A. Qualifying FCA Claims

        Defendants contend that false representations to the SBA during the application,

enrollment, and renewal process are not actionable under the FCA. ECF No. 57 at 6. The

Government’s Statement of Interest notes that courts have recognized FCA claims under theories

of (1) false certification and (2) fraudulent inducement. ECF No. 64.

        Under a false certification theory, “a defendant makes representations in submitting a

claim but omits its violations of statutory, regulatory, or contractual requirements, those

omissions can be a basis for liability if they render the defendant’s representations misleading

with respect to the goods or services provided.” Universal Health Servs. v. United States ex rel.

Escobar, 136 S. Ct. 1989, 1999 (2016). “Under a fraudulent inducement theory, although the

Defendants’ ‘subsequent claims for payment made under the contract were not literally false,

[because] they derived from the original fraudulent misrepresentation, they, too, became

actionable false claims.’” Longhi, 575 F.3d at 468.

        In their reply to the Government’s statement of interest, Defendants walk-back their

argument that false representations to the SBA during the application, enrollment, and renewal

process are not actionable under the FCA, stating that while false certification and fraudulent

inducement theories are cognizable under the FCA, Relators nonetheless failed to plead any



                                                5
       Case 5:16-cv-00523-JKP-RBF Document 67 Filed 04/09/20 Page 6 of 7




alleged claim “with the particularity required by Rule 9(b) of the Federal Rules of Civil

Procedure.” ECF No. 65 at 2.

B. Particularity

        Defendants contend Relators’ allegations fall short of Rule 9’s “who, what, when, where,

and how” pleading requirements. ECF No. 57 at 10. Specifically, Defendants argue the Relators

allegations are all conclusory and, for each alleged false representation, fail to identify what was

the misrepresentation, on what date it was made, who made it, and how it was made. Id. The

Court agrees that the factual allegations in Relator’s complaint are insufficient to state a plausible

claim for relief.

        Taken as true and construed in the light most favorable to them, the allegations in the

complaint show only a possibility that the Defendants made fraudulent representations to the

SBA in order to benefit from SBA programs long after their eligibility expired. Thus, Relators’

complaint lacks sufficient detail to proceed beyond this stage of the proceedings and is subject to

dismissal. While, at this stage, the Court does not require elaborate detail for each and every act

the Defendants allegedly took in furtherance of their scheme to defraud the SBA; a plaintiff’s

factual allegations must be sufficiently detailed to allow the court “to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

        The general rule in the Fifth Circuit is to allow a plaintiff at least one opportunity to

amend before dismissing a complaint with prejudice at the motion to dismiss stage. Hart v.

Bayer Corp., 199 F.3d 239, 247 n.6 (5th Cir. 2000) (“Although a court may dismiss the claim, it

should not do so without granting leave to amend, unless the defect is simply incurable or the

plaintiff has failed to plead with particularity after being afforded repeated opportunities to do

so.”). See also United States ex rel. Bennett v. Boston Sci. Corp., No. H-07-2467, 2011 U.S. Dist.



                                                  6
       Case 5:16-cv-00523-JKP-RBF Document 67 Filed 04/09/20 Page 7 of 7




LEXIS 34745, at *115 (S.D. Tex. Mar. 31, 2011) (dismissing FCA complaint and granting leave

to amend). Therefore, the Court will grant the Relators an opportunity to amend. Noting that any

amended complaint should stand alone without referencing the prior complaint or any other

pleadings filed in this action.

IV. CONCLUSION

        Upon the foregoing, the Court GRANTS Defendants’ Motion for Judgment on the

Pleadings (ECF No. 57) and the complaint is DISMISSED WITHOUT PREJUDICE. Relators

may amend their complaint by April 30, 2020. If Relators fail to do so, their claims will be

dismissed with prejudice.

        It is so ORDERED.

        SIGNED this 9th day of April 2020.



                                             JASON PULLIAM
                                             UNITED STATES DISTRICT JUDGE




                                               7
